        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UMB Bank, N.A., as successor                          File No. 20-cv-896 (ECT/ECW)
by merger to Marquette
Commercial Finance, a division
of Marquette Transportation
Finance, LLC,
                                                         OPINION AND ORDER
             Plaintiff,

v.

Ad Lucem Inc., Christopher Carey,
Jr., and Alejandro Gil,

           Defendants.
________________________________________________________________________

Benjamin J. Court and Andrew J. Glasnovich, Stinson LLP, Minneapolis, MN, for Plaintiff
UMB Bank, N.A.


      Plaintiff UMB Bank, N.A. (“Marquette”) seeks entry of a default judgment against

Defendants Ad Lucem Inc., Christopher Carey Jr., and Alejandro Gil. ECF No. 12. In a

nutshell, Marquette alleges that Defendants breached a financing agreement and associated

contracts and converted property belonging to Marquette. The judgment Marquette seeks

would include damages, contracted-for interest, and attorneys’ fees in a combined amount

greater than $400,000 and a declaration that Marquette’s rights in certain accounts and

collateral are superior to Defendants’. Marquette’s motion will be granted.

      The basic process for determining whether a default judgment should be entered is

straightforward. The entry of default means that “the factual allegations of the complaint,

except those relating to the amount of damages, will be taken as true.” 10A Mary K. Kane,
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 2 of 8




Federal Practice and Procedure § 2688.1 (4th ed. Oct. 2020 update) (footnotes omitted).1

Next, it must be determined whether the taken-as-true factual allegations of the complaint

“constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.”       Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir.

2010) (quoting Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010)). If the taken-as-true

allegations of the complaint constitute a legitimate cause of action, then the amount and

other terms of the default judgment must be ascertained. See Hagen v. Sisseton-Wahpeton

Cmty. Coll., 205 F.3d 1040, 1042 (8th Cir. 2000).

      Start with the factual allegations of the complaint that will be taken as true.

Marquette’s detailed complaint describes essentially an invoice-financing arrangement

between the Parties. See Compl. ¶¶ 8–28 [ECF No. 1]. Though all of the complaint’s

factual allegations are accepted as true, only some of the more important allegations will

be described here. On September 28, 2018, Marquette and Ad Lucem executed a contract

entitled “MCF Advance Plus Revolving Credit and Security Agreement.” Id. ¶ 8, Ex. A

(“Agreement”) [ECF No. 1-1 at 1–23]. Under the Agreement, Marquette promised to

advance funds to Ad Lucem in exchange for the assignment of accounts “arising from the

sale of goods and performance of services by Ad Lucem to its customers.” Compl.

¶¶ 9–10; Agreement § 2.01. Marquette would attempt to collect assigned accounts directly


1
       The Clerk properly entered default. ECF No. 11. The summons and complaint were
served on each Defendant between April 9 and April 23, 2020. ECF Nos. 6, 7, 8. No
Defendant has responded to Marquette’s complaint or otherwise appeared in the case. It
bears mentioning that Marquette also served its motion for default judgment and supporting
papers on Defendants. ECF No. 18. A hearing on the motion was held on November 9,
2020, but Defendants did not appear or otherwise respond. ECF No. 20.

                                            2
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 3 of 8




from the account debtors.     Compl. ¶ 12.       The Agreement forbade Ad Lucem from

attempting to collect assigned accounts unless Marquette asked or permitted Ad Lucem to

do that. Id. ¶ 16; Agreement § 7.01. If Ad Lucem defaulted, the Agreement granted

Marquette remedies, including terminating the Agreement with notice and declaring all

unpaid principal and interest due immediately. Compl. ¶ 17; Agreement § 7.02. Ad Lucem

granted Marquette a security interest in its accounts and “all [other] assets.” Compl. ¶ 21;

Agreement §§ 1.01(h), 2.02.2 Defendants Christopher Carey Jr. and Alejandro Gil also

executed personal guaranties of Ad Lucem’s obligations under the Agreement.              Id.

¶¶ 24–27, Exs. D (“Cary Guaranty”) [ECF No. 1-1 at 28–32], E (“Gil Guaranty”) [ECF

No. 1-1 at 33–37]. On November 20, 2019, motivated by concerns that Ad Lucem’s

accounts “materially changed” from being primarily domestic to foreign, Marquette

notified Ad Lucem of its intent to terminate the Agreement effective December 20, 2019,

pursuant to a term permitting termination under any circumstances on thirty days’ written

notice. Compl. ¶¶ 29, 30, Ex. F [ECF No. 1-1 at 38–39]. Marquette and Ad Lucem twice

agreed to extend the Agreement’s termination, first until January 31, 2020, and next until

March 6, 2020. Id. ¶¶ 31–32, Ex. G (“Termination Extension”) [ECF No. 1-1 at 40–44],

H (“First Am. to Termination Extension”) [ECF No. 1-1 at 44–48]. Around early March

2020, Marquette learned that Ad Lucem was attempting to collect accounts assigned to

Marquette directly from account debtors in breach of the Agreement. Id. ¶ 33. On March



2
      To perfect its security interest, Marquette filed UCC-1 financing statements with
the Delaware and New York Secretaries of State. Compl. ¶ 22, Ex. B [ECF No. 1-1 at
24–25], Ex. C [ECF No. 1-1 at 26–27].

                                             3
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 4 of 8




11, 2020, Marquette sent Defendants a notice of default, demanding immediate payment

of all amounts owed under the Agreement and that Ad Lucem “cease and desist from all

efforts to collect” assigned accounts. Id. ¶¶ 34–35, Exs. I, J, K [ECF No. 1-1 at 49–55].

The same day, Marquette demanded payment of all outstanding amounts from Carey and

Gil under their personal guaranties. Id. ¶¶ 36–37. The following day, Carey informed

Marquette via email that Ad Lucem was “shutting the business down.” Id. ¶ 39, Ex. L

[ECF No. 1-1 at 56–57]. On March 13, 2020, Marquette contacted an account debtor,

Cable & Wireless Jamaica, Ltd., to collect its outstanding balance on assigned accounts.

Id. ¶ 40. Cable & Wireless Jamaica replied that it had already remitted payment on four

invoices directly to Ad Lucem. These payments totaled $61,362.20. Id. ¶ 41, Ex. M [ECF

No. 1-1 at 58–62].

      These taken-as-true allegations constitute legitimate causes of action for breach of

contract and conversion under Minnesota law.        Minnesota law applies because the

Agreement and every other relevant contract executed by the Parties contains a Minnesota

choice-of-law provision. See Agreement § 9.09; Carey Guaranty § 16; Gil Guaranty § 16;

Termination Extension § 12; First Am. to Termination Extension § 9. Under Minnesota

law, the elements of a breach-of-contract claim are “(1) formation of a contract, (2)

performance by plaintiff of any conditions precedent to his right to demand performance

by the defendant, and (3) breach of the contract by defendant.” Park Nicollet Clinic v.

Hamann, 808 N.W.2d 828, 833 (Minn. 2011). Marquette’s complaint plainly and plausibly

pleads these elements. The formation of the Agreement, personal guaranties, and later

contracts are alleged in detail, and nothing about Marquette’s allegations leaves room to


                                           4
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 5 of 8




question the validity of any contract’s formation. Compl. ¶¶ 8–21, 24, 26. The Agreement

imposed no conditions precedent on Marquette’s right to demand Ad Lucem’s compliance

with the Agreement’s breached terms, and if giving notice were a condition precedent to

triggering Marquette’s remedies under the Agreement or any other contract, then

Marquette has alleged that it gave notice. Id. ¶¶ 30–37. Marquette’s allegations show that

Defendants did not fulfill various payment obligations, intentionally diverted payment

from at least one account debtor, and declared that Ad Lucem will cease operating, all

events triggering default under the Agreement. Id. ¶¶ 47–50. Marquette’s allegations also

show that Carey and Gil breached their guaranties. Id. ¶¶ 54–56.3 Conversion “is defined

as an act of willful interference with personal property, ‘done without lawful justification

by which any person entitled thereto is deprived of use and possession.” DLH, Inc. v. Russ,

566 N.W.2d 60, 71 (Minn. 1997) (quoting Larson v. Archer-Daniels-Midland Co., 32

N.W.2d 649, 650 (Minn. 1948)). A superior and enforceable security interest may support

a claim for conversion. H&S Contracting, Inc. v. Kinetic Leasing, Inc., No. 17-cv-355

(JRT/LIB), 2018 WL 3340372, at *12 (D. Minn. June 8, 2018) (“[I]n the security interest

context, a conversion claim is based on the secured party’s security interest in the subject

property.”), report and recommendation adopted, 2018 WL 3336772 (D. Minn. July 6,

2018); see also Farmers State Bank of Delavan v. Easton Farmers Elevator, 457 N.W.2d

763, 766 (Minn. Ct. App. 1990). Marquette alleges that “[b]y collecting payment on the


3
       If Marquette were required to allege damages to state a claim for breach of contract,
see Park Nicollet Clinic, 808 N.W.2d at 833 n.5 (“We have recognized that the plaintiff
may not have to allege that the breach caused damages in order to state a claim for breach
of contract.”), there is no doubt it has done so. See Compl. ¶¶ 33–44, 51.

                                             5
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 6 of 8




[a]ccounts directly and by failing to remit the proceeds to Marquette, [Defendants] have

intentionally deprived Marquette of its interest in the [a]ccounts and converted Marquette’s

[c]ollateral.” Id. ¶ 61. That is enough to constitute a legitimate cause of action for

conversion.

       Marquette seeks monetary and declaratory relief; at the hearing on this motion,

Marquette withdrew a separate request for injunctive relief. Though Defendants’ liability

is established, Marquette “must still prove its actual damages to a reasonable degree of

certainty” before entry of default judgment. Everyday Learning Corp. v. Larson, 242 F.3d

815, 819 (8th Cir. 2001). “A district court may determine damages by computing from the

facts of record the amount that the plaintiff is lawfully entitled to recover and enter

judgment accordingly.” Radisson Hotels Int’l, Inc. v. Fairmont Partners LLC, No. 19-cv-

1176 (WMW/BRT), 2020 WL 614810, at *2 (D. Minn. Feb. 10, 2020). Marquette seeks

an order awarding it $379,352.81 in damages, contractual interest at a rate of $58.51 per

diem through the date of judgment, and $18,931.05 in reasonable attorneys’ fees and costs.

To support its damages request, Marquette has filed a declaration from an assistant vice

president and client manager attesting that the outstanding balance owed under the

Agreement and guaranties is $379,352.81, plus interest accruing at the contractual rate of

5.5% through the date of judgment. Beaty Suppl. Decl. ¶ 2 [ECF No. 21]; see also

Agreement § 2.06 (“In no event shall the [interest] rate with respect to any [a]ccount

assigned hereunder be less than five and one-half percent (5.50%) per annum.”). This

evidence sufficiently establishes to a reasonable degree of certainty Marquette’s lawful

entitlement to the requested damages and pre-judgment interest at 5.5% per annum. The


                                             6
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 7 of 8




contractual interest rate of 5.5%, however, when applied to the outstanding amount of

$379,352.81, yields a per diem interest rate of $57.16. Marquette also has submitted

documentation establishing both its entitlement to and the reasonableness of its request for

attorneys’ fees and costs. See Court Decl., Ex. A [ECF Nos. 16, 16-1]; Agreement § 9.04.

The hourly rates and time entries documented in Marquette’s submissions—which show

fees and costs totaling $18,931.05—are reasonable given the complexities of this case.

Finally, Marquette seeks declaratory relief under 28 U.S.C. § 2201. “A declaratory

judgment is a remedy, not a cause of action.” Wolff v. Bank of N.Y. Mellon, 997 F. Supp.

2d 964, 979 (D. Minn. 2014). “The Declaratory Judgment Act limits the issuance of

declaratory judgments to cases involving an ‘actual controversy.’” HSK, LLC v. United

States Olympic Comm., 248 F. Supp. 3d 938, 943 (D. Minn. 2017) (quoting 28 U.S.C.

§ 2201(a)). An actual controversy exists under the Act if “the facts alleged, under all the

circumstances, show that there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.” Id. (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)).

Marquette’s allegations establish that there is a real and immediate controversy between it

and Defendants warranting declaratory relief. Specifically, Marquette alleges that, “[i]n

contravention of Marquette’s interest in the [a]ccounts and [c]ollateral, [Defendants] have

directed [a]ccount debtors not to pay Marquette but instead to pay [Defendants] directly.”

Compl. ¶ 86. Marquette also alleges that, “[b]y collecting the [a]ccounts and failing to

remit the proceeds to Marquette, [Defendants] have converted, and/or are about to convert,

the [c]ollateral into money for the purpose of placing the property beyond Marquette’s


                                             7
        CASE 0:20-cv-00896-ECT-ECW Doc. 22 Filed 11/23/20 Page 8 of 8




reach,” id. ¶ 66, and that it reasonably believes Defendants “will take further action to

convert Marquette’s [c]ollateral,” id. ¶ 78. These taken-as-true facts justify a declaration

that Marquette’s rights in the accounts and collateral are superior to Defendants’ to the

extent of Marquette’s perfected security interests.

                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT Plaintiff UMB Bank, N.A.’s Motion for Default Judgment [ECF No.

12] is GRANTED as follows:

       1.     Plaintiff shall recover from Defendants jointly and severally the amount of

              $379,352.81 in damages and $15,385.70 in pre-judgment contractual

              interest.

       2.     Plaintiff shall recover from Defendants jointly and severally an award of

              $18,931.05 in attorneys’ fees and costs.

       3.     Plaintiff’s rights in the accounts and collateral under the Revolving Credit

              and Security Agreement of September 28, 2018 and related agreements are

              superior to Defendants’ to the extent of Plaintiff’s perfected security

              interests.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 23, 2020                  s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             8
